UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2008 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52315 TRIST HOLDINGS, INC (Exact name of small business issuer as specified in its charter) Delaware 20-1915083 (State of incorporation) (IRS Employer Identification No.) 7030 Hayvenhurst Avenue,Van Nuys, CA 91406 (Address of principal executive offices) (Zip Code) (818) 464-1614 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 12, 2008 Common Stock, $.001 par value 89,239,920 Table of Contents TRIST HOLDINGS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS: 3 Consolidated Balance Sheets — June 30, 2008 (Unaudited) and December 31, 2007 3 Consolidated Statements ofOperations (Unaudited)for the three and six month periods ended June 30, 2008 and 2007 4 Consolidated Statements of Cash Flows (Unaudited) for the six month periods ended June 30, 2008 and 2007 5 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATION 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4T. CONTROLS AND PROCEDURES 16 PART II OTHER INFORMATION 16 ITEM 6. Exhibits 16 Table of Contents PART I - FINANCIAL INFORMATION ITEM I – FINANCIAL STATEMENTS Trist Holdings, Inc. (Formally Known asLandBank Group, Inc. and Subsidiary) Consolidated Balance Sheets June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets Cash & cash equivalents $ 5,000 $ 5,000 Prepaid expenses and other current assets 11,506 3,741 Total assets $ 16,506 $ 8,741 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Note payable to related party $ 610,833 $ 500,000 Shareholders' deficit Common stock, 2,000,000,000 shares authorized; $0.0001 par value; 89,239,920 issued and outstanding 8,924 8,924 Additional paid in capital 1,754,394 1,754,394 Accumulated deficit (2,357,645 ) (2,254,577 ) Total shareholders' deficit (594,327 ) (491,259 ) Total liabilities and shareholders' deficit $ 16,506 $ 8,741 The accompanying notes are an integral part of these financial statements. 3 Table of Contents Trist Holdings, Inc. (Formally Known as LandBank Group, Inc. and Subsidiary) Consolidated Statements of Operations For theThree Month Periods and Six Month Periods Ended June 30, 2008 and 2007 (Unaudited) For the three month periods ended For the six month periods ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenue, net $ - $ - $ - $ - Operating expenses: Directors and officers compensation 17,625 39,344 63,750 80,688 General & administrative expenses 10,330 8,289 17,053 27,099 Total operating expenses 27,955 47,633 80,803 107,787 Loss from operations (27,955 ) (47,633 ) (80,803 ) (107,787 ) Other expenses: Interest expense (11,189 ) - (21,465 ) - Net loss before Income Taxes (39,144 ) (47,633 ) (102,268 ) (107,787 ) Provision for Income Taxes - - 800 800 Net loss from continuing operations (39,144 ) (47,633 ) (103,068 ) (108,587 ) Loss from discontinued operations - (211,234 ) - (289,028 ) Net Loss $ (39,144 ) $ (258,867 ) $ (103,068 ) $ (397,615 ) Net Loss per share from Continuing operation $ (0.0004 ) $ (0.0048 ) $ (0.0012 ) $ (0.0110 ) Net Loss per share from Discontinued Operations - (0.0213 ) - (0.0293 ) Basic & Dilutive Loss per share $ (0.0004 ) $ (0.0261 ) $ (0.0012 ) $ (0.0402 ) Basic & Diluted weighted average shares outstanding 89,239,920 9,924,561 89,239,920 9,880,193 * Weighted average number of shares used to compute basic and diluted loss per share is the same sincethe effectof dilutive securities is anti-dilutive. The accompanying notes are an integral part of these financial statements. 4 Table of Contents Trist Holdings, Inc. (Formally Known as LandBank Group, Inc. and Subsidiary) Consolidated Statements of Cash Flows For the Six Month Periods Ended June 30, 2008 and 2007 (Unaudited) 2008 2007 Cash flows from operating activities: Net loss $ (103,068 ) $ (397,615 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in current assets and liabilities: Prepaid expenses (7,765 ) - Interest payable 21,465 - Net cash used in operating activities from continuing operations (89,368 ) (397,615 ) Net cash used in operating activities from discontinued operations - (132,324 ) Net cash used in operating activities (89,368 ) (529,939 ) Cash flows from investing activities : Net cash used in investing activities from continuing operations - - Net cash used in investing activities from discontinuing operations - (20,789 ) Net cash used in investing activities - (20,789 ) Cash flows from financial activities Net proceeds from issuance of note 89,368 287,609 Net cash used in financing activities from discontinuing operations - - Net cash provided by financial activities 89,368 287,609 Net change in cash and cash equivalents - (263,119 ) Cash and cash equivalents - beginning balance 5,000 265,970 Cash and cash equivalents - ending balance $ 5,000 $ 2,851 Supplemental disclosure of cash flows information: Cash received/paid during the period for: Interest $ - $ 24,919 Income taxes $ - $ 1,600 The accompanying notes are an integral part of these financial statements. 5 Table of Contents TRIST HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - Nature of business and significant accounting policies Nature of business Trist Holdings, Inc., ("Trist," "Company,"“we,” “us,” or “our”) was incorporated in the State of Delaware as Camryn Information Services, Inc., on May 13, 1997. We operated for a brief period of time before it ceased operations on February 25, 1999 when it forfeited its charter for failure to designate a registered agent. We remained dormant until 2004 when it renewed its operations with the filing of a Certificate of Renewal and Revival of Charter with the State of Delaware on October 29, 2004. On November 3, 2004, we filed a Certificate of Amendment and our name was formally changed from Camryn Information Services, Inc. to iStorage Networks, Inc. Such change became effective on November 8, 2004. On January 26, 2006, iStorage issued 8,200,000 shares of restricted stock (post-split) in exchange for all of the assets and liabilities of Landbank, LLC (“LLC”), a company organized in the State of California in December 2004, and $140,000 in cash. iStorage changed its name to Landbank Group, Inc. on January 27, 2006.The former members of LLC became approximately 90% owners of the Company. The exchange of shares with Landbank, LLC was accounted for as a reverse acquisition under the purchase method of accounting since the stockholders of Landbank, LLC obtained control of the consolidated entity. Accordingly, the merger of the two companies was recorded as a recapitalization of LLC, where as LLC was treated as the continuing entity.LLC made bulk acquisitions of parcels of land, primarily through the real property tax lien foreclosure process. The bulk acquisitions were then divided into smaller parcels for resale. On December 31, 2007, we closed the transactions with Landbank Acquisition LLC (“Investor”) and Family Products LLC, a member of Investor. Pursuant to the Agreement, the following transactions (the “Transactions”) occurred at the closing:(1) we transferred ownership of LLC to Investor (the “LLC Transfer”), (2) we issued 79,311,256 new shares of common stock to Investor to increase Investor’s current equity holdings in Company of approximately fifty-five percent (55%) to approximately ninety-five percent (95%) (the “Share Issuance”), (3) Investor agreed to provide full indemnity us for LLC’s prior operations and liabilities, (4) LLC assigned$500,000 in debt to Company which was owed to Investor(the “Note Assignment”), (5) LLC retained approximately $500,000 in debt owed to third parties and approximately $2.5 million in debt owed to Investor, and (6) we retained approximately $5,000 in cash for our working capital. As the Transactions were among related parties, no gain or loss was recorded on the disposal of Landbank, LLC. Pursuant to the Transactions, on December 31, 2007, we changed our name to ‘Trist Holdings, Inc.’. The authorized shares capital was also increased from 100,000,000 shares to 2,000,000,000 shares. 6 Table of Contents Summary of significant accounting policies The following summary of significant accounting policies used in the preparation of these consolidated financial statements is in accordance with generally accepted accounting principles. Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. The unaudited consolidated financial statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods.
